Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is responsive to the amendment filed 07/15/2022. Claims 1, 3-5, 8-9, 11-12, 14-15, 17-21, 23-24 and 26-27 are currently pending. Claims 2, 6-7, 10, 13, 16, 22 and 25 are canceled per applicant’s request.

Priority
Current application, US Application No.16/825,493, is filed on 03/20/2020.
 
Response to Amendment/Remarks/Arguments
Applicant's amendments to the specification and claims are sufficient to overcome previous objections.
Applicant’s amendments to the claims accompanied with persuasive arguments are sufficient to overcome previous rejections under 35 USC 103.

Allowable Subject Matter
	Claims 1, 3-5, 8-9, 11-12, 14-15, 17-21, 23-24 and 26-27 are allowed.
	The following is an examiner’s statement of reasons for allowance:
As per claims 1, 12 and 21, the closest prior art of record, Storm (US 20140025301 A1), hereinafter ‘Storm’, Sidahmed (M. Sidahmed and et al, “Streamline Rock Facies Classification with Deep Learning Cognitive Process”, SPE Annual Technical Conference and Exhibition held in San Antonio, Texas, USA, 9-11 October 2017), hereinafter ‘Sidahmed’, Berge (US 7177765 B1), hereinafter ‘Berge’ and Tabanou (US 20030222651 A1), hereinafter ‘Tabanou’, Storm (US 20190169986 A1), hereinafter “Storm ‘986” and Mohamed (I. M Mohamed and et al, “Formation Lithology Classification: Insights into Machine Learning Methods”, SPE Annual Technical Conference and Exhibition held in Calgary, Alberta, Canada, 30 Sep - 2 October 2019), hereinafter ‘Mohamed’, either singularly or in combination, fail to anticipate or render obvious limitations 
	“generating a lithology porosity machine learning model using the structured data set, wherein generating a lithology porosity machine learning model using the structured data set comprises using nested stratified cross-validation comprising an inner five-fold cross-validation performed on training data from the structured data set and an outer five-fold cross-validation used to validate the lithology porosity machine learning model;
	calibrating the lithology porosity machine learning model using a machine learning sigmoid calibration, the calibrating comprising converting predicted class values by the lithology     porosity machine leaning model into probabilities of a sample belonging to a lithology porosity selected from the group consisting of tight sand, shaly sand, porous gas, and porous wet“ in combination with other limitations.

Storm discloses
For Claim 1: A method for determining the lithology porosity of formation rock in a well, comprising: (techniques … to predict select reservoir properties without requiring wellbore logs [0012], predict select reservoir properties ‘e.g., density, porosity, permeability, brittleness [0028])

For claim 12: A system for determining the lithology porosity of formation rock in a well, comprising: (system, instrumentation [0015]) 
	a plurality of wireline logs for a respective plurality of first wells; (oil well wireline logging [0006], wireline logging environment [0018, Fig. 2], using a wireline logging tool [0025]) 
	a non-transitory computer-readable medium, the medium having executable code stored thereon, the executable code comprising a set of instructions that causes a processor to perform operations comprising: (computer program-product, computer-readable medium [0014])

For claim 21: A non-transitory computer-readable medium, the medium having executable code stored thereon for determining the lithology porosity of formation rock in a well, the executable code comprising a set of instructions that causes a processor to perform operations comprising: (computer program-product, computer-readable medium [0014])

For claims 1, 12 and 21: 
	obtaining a plurality of surface drilling parameters for a respective plurality of first wells, (surface measurements [0028], the set of parameters which are typically measured at the surface, examples… includes [0031], operations 400 for using surface measurements of a well to predict associated subsurface measurements without requiring logging tools [0034, Fig. 4 410])
	the plurality of surface drilling parameters comprising a size of a drill bit, fluid flow rate, methane concentration in a drilling fluid, ethane concentration in the drilling fluid, total gas concentration in the drilling fluid, weight of the drilling fluid flowing into the well, weight of the drilling fluid flowing out of the well, rate of penetration of the drill bit, rotation speed of the drill bit, a torque between the drill string and a formation, weight on bit (WOB), temperature of the drilling fluid flowing into the well, and temperature of the drilling fluid flowing out of the well; (the set of parameters which are typically measured at the surface, examples [0031], side note: some of the list not shown in the list is implied by a person having an ordinary skill in the art)
Except claim12:	obtaining a respective plurality of wireline logs for the plurality of first wells; (various logging measurements allow the interpretation of what kinds of fluids are in the pores ‘e.g., oil, gas, brine’. In addition, the logging measurements may be used to determine mechanical properties of the formations [0010], wireline logging [0018, Fig. 2], logging tool [0024], logging information is intended to characterize formations [0026], determine properties from one or more measurements performed below the surface of the first wellbore [0035, 0041, Fig, 4 420]),
	obtaining a respective plurality of wireline logs for the plurality of first wells comprises: inserting a wireline tool into a respective well; and generating a wireline log from measurements obtained using the wireline tool. Storm (wireline logging [0005], probe or "sonde' is lowered into the borehole, various parameters of the earth's formations are measured and correlated with the position of the sonde in the borehole [0006])

For claims 1, 12 and 21: Storm further discloses “determining respective lithology porosity classifications for the plurality of first wells based on the wireline logs to produce a structured data set comprising the plurality of surface drilling parameters, the plurality of drilling fluid parameters, and the lithology porosity classifications, the lithology porosity classifications comprising a lithology porosity at one or more depths for each of the plurality of first wells” (determine correlations between the measurements performed at the surface of the first wellbore and the measurements performed below the surface of the first wellbore, predicted properties, employ neural networks and/or genetic algorithms to determine the correlations [0036], calculate and/or estimate predicted parameters, training, many forms, types of data [0041]),
	“generating a lithology porosity machine learning model using the structured data set” (correlation of … measurements, equivalent to using the structured data, neural network, training [0031, 0046]) and
obtaining a second plurality of surface drilling parameters from a second well; (determine properties from one or more measurements performed at a surface of a second wellbore ‘e.g., development wellbore’ [0037, 0041, Fig. 4 440]) and 
	“determining, using the second plurality of surface drilling parameters and the lithology porosity machine learning model, a lithology porosity classification for the second well, the lithology porosity classification for the second well comprising a lithology porosity at one or more depths for the second well” (using surface measurements ‘e.g., data acquired wholly or substantially from data which may be collected from measurements made at the surface’ to predict select reservoir properties ‘e.g., density, porosity, permeability, brittleness’ without requiring wireline logging [0028], predict properties below the surface of the second wellbore based on the correlations and the measurements performed at the surface of the second wellbore [0037, Fig. 4 450], neural network 500 may be utilized to predict properties below the surface of a second wellbore without logging tools, based on measurements performed at a surface of the second wellbore [0041]).

However, Storm is silent regarding the above allowed limitations.

Sidahmed discloses classification based on the wireline logs (classification of reservoir facies based on well log attributes [abs line 5-4 from the end]) and a lithology porosity machine learning model (integration of deep learning model [abs line 11-19], classification models for automatic prediction of reservoir rock facies types. Machine learning models [pg. 2 line 17-18], rock type definitions, parameters can then be populated in 3D space [pg. 3 line 1-8]), but is silent regarding the above allowed limitations.

Tabanou discloses evaluating shaly sand and tight sand layers (evaluating the potential of the reservoir by … "counting" the sand layers, shaly sand formations, sand-shale layers, tight layers [0012]), but is silent regarding the above allowed limitations.
calibrating the lithology porosity machine learning model using a machine learning sigmoid calibration.

Storm ‘986 discloses calibrating the lithology porosity machine learning model using a machine learning sigmoid calibration (the neural network 1 may be trained using the historical data and calibrated [0047, 0060], transfer function, sigmoid [0018]), but is silent regarding the above allowed limitations.

Mohamed discloses a use of nested cross validation (A nested loop was made to test multiple k-values, and the F1-scores for training and the validation data were plotted [line 1-3]), but is silent regarding the above allowed limitations.

As per claims 3-5, 8-9, 11, 14-15, 17-20, 23-24 and 26-27, claims are also allowed because base claims 1, 12 and 21 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to, whose telephone number is (408)918-7569.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M Vazquez can be reached on 571-272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DOUGLAS KAY/Primary Examiner, Art Unit 2865